ORICINAL                                              07/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 20-0360


                                        OP 20-0360

                                                                        FILED
LORRIE CORETTE CAMPBELL,
and JILL LOVEN,                                                        JUL 1 5 2020
                                                                      owen Greenwood
                                                                  ::lerk of Supreme Court
            Petitioners,                                              Stasw nf Montana




      v.
                                                                   ORDER
MONTANA FIRST JUDICIAL DISTRICT
COURT,LEWIS & CLARK COUNTY,
HONORABLE JAMES P. REYNOLDS,
Presiding,

            Respondent.



       Petitioners,two Montana voters who signed a petition to put the Montana Green Party
on the 2020 ballot, filed an emergency petition for writ of supervisory control seeking an
order to immediately reverse the First Judicial District Court's denial of their motion to
intervene, an order the court issued from the bench on the opening morning ofan evidentiary
hearing. The underlying proceeding,Lewis and Clark County Cause No.CDV-2020-856,is
an action brought by the Montana Democratic Party and four other Montana voters that
apparently seeks to withdraw the signatures ofnumerous individuals on petitions to qualify
the Green Party for the ballot. (The complaint is not before us.) The Defendant in the
underlying case is Secretary of State Corey Stapleton, whose office is defending the action.
       Petitioners urge this Court's immediate action on the grounds that their fundamental
rights are at stake in the case and that no other party to the proceeding represents their
interests. Petitioners have presented the Court with their intervention motion and briefs to
the District Court and with the Plaintiffs' response.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors make the normal appeal process inadequate,the case involves
purely legal questions, and one or more ofthe three following circumstances exist: the other
court is proceeding under a mistake of law and is causing a gross injustice, constitutional
issues of state-wide importance are involved, or the other court has granted or denied a
motion for substitution of a judge in a criminal case. M. R. App. P. 14(3). Exercise of
supervisory control is discretionary.
       On review of the Petitioners' submissions, the Court concludes that the petition is
insufficient on its face to demonstrate that the District Court is acting under a pure mistake of
law or that a gross injustice will result, particularly given that the Plaintiffs' brief below
indicated they did not object to Petitioners' participation as amicus curiae. The petition as
presented does not satisfy the M. R. App. P. 14(3) criteria for invoking this Court's
extraordinary jurisdiction to review the District Court's interlocutory ruling.
       IT IS THEREFORE ORDERED that the Petition for a Writ ofSupervisory Control is
DENIED and DISMISSED.
       The Clerk is directed to provide notice of this Order to all counsel of record in the
First Judicial District Court's Cause No. CDV-2020-856 and to the Honorable James P.
Reynolds, presiding District Court Judge.
       DATED this         day of July, 2020.


                                                           Chief Justice